COURT OF APPEALS
                      EIGHTH DISTRICT OF TEXAS
                               EL PASO
                                  §
PAUL EDWARD JOHNSON,              §
                                  §          No. 08-17-00156-CR
           Appellant,             §
                                  §    Appeal from the 41st District Court
vs.                               §
                                  §          of El Paso County, Texas
THE STATE OF TEXAS,               §
                                  §           (TC# 20150D05061)
           State.                 §

                                           ORDER

        The reporter’s record in the above styled and numbered cause was due February 16, 2018
the court having granted a fourth and second final extension of time until such date. As of this
date the reporter’s record has not been filed.

         It is therefore ORDERED that the trial judge conduct a hearing to determine whether
appellant has been deprived of a reporter’s record for any reason, including ineffective assistance
of counsel, and to make appropriate findings and recommendations, which may include
appointment of new counsel. The record of such hearing, including any orders and findings of
the trial judge, shall be certified and forwarded to this office on or before March 31, 2018.

       IT IS SO ORDERED this 1st day of March, 2018.



                                                     PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.